Title: From Alexander Hamilton to Joseph Willard, 6 September 1792
From: Hamilton, Alexander
To: Willard, Joseph



Sir
Philadelphia September 6th 1792

The honor, which has been done me, by the Overseers of the antient and justly celebrated institution, over which you preside, is appreciated by me, as it merits, and receives my most cordial acknowlegements. To You, Sir, I am also indebted, for the very obliging manner, in which it is communicated.
Amidst the many painful circumstances, that surround a station like mine—this flattering mark of the esteem of a body-so respectable—is a source both of satisfaction and consolation. If my past endeavours have been, in any degree, useful to the community, my future cannot but be rendered more zealous, by the approbation of the wise and good.
With real and great respect and esteem for you personally I have the honor to be Sir
Your obedient & humble servant
Alexander Hamilton
The Reverend Mr. Joseph WillardPresident of Harvard University
